Citation Nr: 0711269	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  03-19 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
(DM).

2.  Entitlement to service connection for a stroke, claimed 
as secondary to DM.  


REPRESENTATION

Appellant represented by:	John E. Howell, Attorney-at-
Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from May 1968 to April 1970.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2002 rating 
determination of the Pittsburgh, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office (RO).  

In a May 2004 decision, the Board denied the issues listed on 
the title page of this decision.  The veteran appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In February 2005, the Court ordered that the 
May 2004 Board decision be vacated and that the matter be 
remanded for further adjudication.  

In June 2005, the Board remanded this matter for further 
development.  The requested development has been accomplished 
and the matter is now ready for appellate review.  


FINDINGS OF FACT

1.  The veteran has DM Type I, which is unrelated to his 
period of service, to include as a result of exposure to 
Agent Orange (AO).  

2.  Service connection is not currently in effect for DM and 
there is no competent evidence otherwise linking current 
residuals of a stroke to service.  


CONCLUSIONS OF LAW

1.  DM was not incurred in or aggravated by active duty nor 
may it be so presumed, nor may DM be presumed to have been 
incurred as a result of herbicide exposure.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).

2.  A stroke was not incurred in or aggravated by service, 
and service connection for a stroke as secondary to service-
connected DM is precluded as a matter of law.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.310 (2006); 71 Fed. Reg. 
52,744-7 (Sept. 17, 2006) (to be codified at 38 C.F.R. 
§ 3.310).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In letters dated in April 2001 and May 2002, VA notified the 
veteran of the evidence needed to substantiate the claims and 
offered to assist him in obtaining any relevant evidence.  
The letters gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.  Although 
the VCAA notice letters did not explicitly tell the veteran 
to submit evidence in his possession, they did tell him that 
he was responsible for providing enough information so that 
VA could assist him in getting relevant records, and that he 
was responsible for ensuring that VA received the records.  
These notices served to alert him of the need to submit 
relevant evidence or information in his possession.

In March 2006, the RO informed the veteran to submit all 
additional evidence in his possession.  The RO again 
requested that the veteran submit all evidence in his 
possession in a December 2006 letter.  

The Court has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The May 2002 letter provided notice on the first three 
Dingess elements.  The veteran was provided with notice of 
the type of evidence necessary to establish a disability 
rating or an effective date for the disabilities on appeal in 
March 2006.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial rating, but the deficiency in the timing of the 
notice was remedied (except for the March 2006 notice) by 
readjudication of the claim after provision of the notice.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).  

With regard to the March 2006 notice there has been no 
allegation of prejudice from the timing deficiency (in fact 
no argument has been presented to the Board since the Joint 
Motion).  The veteran was able to participate meaningfully in 
presenting his case.  There was an approximate 11 month delay 
between the time of the March 2006 notice and the February 
2007 arrival of the case at the Board, when the veteran and 
his attorney could have presented argument or evidence.  
Further, as the Board concludes below that the preponderance 
of the evidence is against the claims, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot; and a failure to provide that 
notice or notice to a claimant to submit relevant evidence in 
the claimant's possession is ordinarily not prejudicial.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).

The Board also finds that there has been compliance with the 
assistance requirements of the VCAA and its implementing 
regulations.  All available service medical, VA, and private 
treatment records have been obtained.  No other relevant 
records have been identified.  

The veteran was afforded several VA examinations.  The Joint 
Motion and the Board remand required that the most recent 
examination be conducted by a board certified 
endocrinologist.  That examination was provided in August 
2005 by a physician and nurse practitioner.  The physician 
did not report her credentials, however, records from the 
American Board of Internal Medicine show that the physician 
is board certified in the areas of endocrinology, diabetes, 
and metabolism.  www.abim.org/services/physver.aspx.  While 
the remand instructed that the examiner report his or her 
qualifications, it would be pointless to remand the appeals 
to confirm a fact that is already a matter of public record.  
Under these circumstances, no further action is necessary to 
assist the claimant with the claim.

DM

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If a veteran served continuously for ninety (90) or more days 
during a period of war or after December 31, 1946, and 
chronic disease, such as DM, became manifest to a degree of 
10 percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2006). 

Presumptive service connection on the basis of herbicide 
exposure, is provided for DM, type II manifested to a degree 
of 10 percent at any time after service in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a); 
38 C.F.R. § 3.309(e).

Service records show that the veteran served in the Republic 
of Vietnam during the Vietnam era.  Thus, it is presumed that 
the veteran was exposed to herbicides in service.  
38 U.S.C.A. § 1116(f).

The veteran's service medical records are devoid of any 
complaints or findings of DM.  

Private treatment records obtained in conjunction with the 
veteran's claim show that he was diagnosed as having DM in 
the mid 1980's and the veteran currently has this disease.  
In a January 1989 treatment record from the Geisinger Medical 
Center it was noted that the veteran had had diabetes for 
three years and that he was taking insulin on a daily basis.  
In a March 1992 treatment record, it was indicated that the 
veteran had diabetes mellitus with neuropathy.  In December 
1994, the veteran was found to have diabetic retinopathy.  
The veteran was again noted to be insulin dependent in 
September and October 1995 treatment records.  In a November 
1999 treatment record from the Geisinger Medical Center it 
was indicated that the veteran had had insulin dependent 
diabetes mellitus for 15 years.

At an April 2001 VA examination, the veteran indicated that 
he had been diagnosed with DM in 1984 and that he had 
experienced a gradual worsening of his blood sugars since 
that time.  He was noted to be on a regimen of 25 units of 
Humulin 70/30 in the morning and in the evening.  The 
diagnosis was DM Type I.

In an October 2002 statement, a private physician, P. 
Pilgrim, M.D., indicated that he had treated the veteran 
since 1994 for diabetes, but had been told that DM had 
developed in 1984.  Dr. Pilgrim stated that the veteran had 
Type II DM, but was insulin dependent.  He explained that "in 
the old days," it was customary to say that people on oral 
agents had Type II DM and people who required insulin were 
insulin dependent or Type I.  Dr. Pilgrim indicated that this 
was inaccurate.  He observed that in the new classification, 
people who had Type I diabetes usually were children and 
required insulin for their survival, being unable to use oral 
medication at any point.  

Dr. Pilgrim further noted that older people who developed 
diabetes most often had Type II diabetes in that they did 
make some insulin on their own, but it was not enough to 
control their diabetes.  He stated that some of these 
patients could be managed on oral agents but a number went on 
to require insulin.  He concluded that the veteran fell into 
the latter category.  It was his opinion that the veteran 
actually suffered from Type II DM, not Type I. 

A November 2000 treatment record from Dr. Pilgrim also 
contained an assessment of DM Type II.

In a January 2003 VA examination report, the examiner noted 
that he had been asked to render an opinion as to whether the 
veteran had Type I or Type II diabetes.  The examiner 
indicated that he had reviewed the claims folder.  It was 
noted that diabetes mellitus had been diagnosed in 1984, and 
that he had been on insulin for many years.  As far as the 
examiner could tell from the medical records, the veteran had 
been on insulin from the initial diagnosis.  He was currently 
taking Humulin twice a day.  He noted that the veteran had 
been on insulin for a long time for diabetes and it was 
difficult to ascertain if this was Type I or Type II, as this 
was "a grey zone area."

The examiner stated, however, that VA could order a C-peptide 
level and also get the veteran's postprandial glucose at the 
same time, and this would probably clarify if the veteran was 
a Type I or Type II diabetic.  The examiner stated that if it 
turned out to be a borderline case or a honeymoon phase, 
which he doubted, then islets cell antibodies, 512 antibody, 
GAD antibody, or 64-K antibody testing could be done.

The examiner noted that these tests were expensive and not 
easily available.  The VA examiner elaborated that "if it 
came to that point," the veteran should be examined by an 
endocrinologist.  He stated that he would initially order a 
C-peptide level test and test the postprandial sugars to 
clarify the diagnosis.  The examiner noted that if the 
postprandial sugars were greater than 150 or above 200, and 
if the C-peptide level was very low or negative, or if it was 
less than .5, than diabetes Type I was the correct diagnosis.  
If the c-peptide level was more than .5, it became difficult 
to say if the veteran was Type I, and might be necessary to 
rely on the islets cell antibodies, the GAD antibody, or the 
64-k antibody.

In a March 2003 VA examination report, the VA examiner, an 
endocrinologist, indicated that he had been requested to 
render an opinion as to whether the veteran had Type I or 
Type II DM.  The VA examiner indicated that the veteran's C-
peptide level was low but that this might not differentiate 
between late onset Type I versus insulin dependent Type II 
diabetes.  He further noted that the veteran's GAD antibody 
was high (10.7 U/ml with a normal of 0.00-1.5 U/ml) which was 
strongly suggestive of Type I diabetes.  The VA examiner 
opined that it was not as likely as not that the veteran had 
Type II DM and it was more likely than not that the veteran 
had Type I DM.

In June 2005, the Board, in conjunction with the Court order, 
remanded this matter for further development, to include 
obtaining copies of all lab reports used by the March 2003 VA 
examiner and to afford the veteran an additional VA 
examination.  

In August 2005, the veteran was afforded the requested 
examination.  It was noted that the veteran was evaluated in 
the endocrine clinic to make a determination as to whether he 
had Type I or Type II DM.  The entire claims folder was 
reviewed.  The veteran's DM was diagnosed when he was 34.  At 
the time of the initial diagnosis the veteran was not 
overweight.  He denied any hospitalizations for DM.  The 
examiners noted that lab results in March 2005 showed 
cholesterol of 153, triglycerides of 184, HDL of 37, and LDL 
of 79.  Liver functions were normal.  In February 2005, 
urinary microalbumin was 3.7 and hemoglobin Alc was 7.8.  

The examiners also noted that the veteran had had more 
specific diabetic testing done in 2003.  They observed that 
the veteran had a stimulated C-peptide that showed a glucose 
level of 231 and the C-peptide was immeasurable at less than 
.5 (reference range 1.1 to 5).  They also noted another C-
peptide level in March 2003 that was less than .5.  The 
veteran also had a GAD glutanic acid decarboxylase antibody 
done in February 2003 that was elevated at 10.7 (reference 
range 0 to 1.5).  

The examiners concluded that the veteran had later onset DM 
Type I.  The rationale for this was that in January 2003 he 
did have a stimulated C-peptide that showed an elevated 
glucose and an immeasurable C-peptide level.  They further 
noted GAD antibodies could also identify late onset Type I DM 
in adults thought to have Type II DM.  The veteran was found 
to have a higher titer GAD antibody that was supportive of 
Type I DM.  

The veteran related during the evaluation that there were 
some discrepancies by previous providers with some saying he 
had Type I DM and some saying he had Type II.  The examiner's 
commented that in late-onset Type I DM, patients could have 
some residual insulin secretion, which most likely was the 
reason the veteran did adequately for 2 years on oral agents; 
however, in a relatively quick period of time, two years, the 
veteran had to be switched to insulin because oral agents 
were no longer sufficient (failure of pancreas to produce 
insulin).  The examiners observed that the veteran did not 
have a family history of DM, which also supported Type I DM 
in the veteran; and his body habitus at the time of diagnosis 
showed that he wasn't obese, also supportive of Type I DM.  
The examiners noted that as the veteran was a Type I 
diabetic, the issue of stroke related to Type II DM was not 
relevant for the purposes of the evaluation.  

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997).  In assessing evidence such as medical 
opinions, the failure of the physician to provide a basis for 
his opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  In some cases, the physician's special 
qualifications or expertise in the relevant medical specialty 
or lack thereof may be a factor.  In every case, the Board 
must support its conclusion with an adequate statement of its 
reasoning of why it found one medical opinion more probative 
than the other.

The medical opinion by Dr. Pilgrim, while competent, is of 
less probative weight than those provided by the VA 
examiners.  Dr. Pilgrim identified himself as a practitioner 
in family medicine.  There is no evidence that he is a 
specialist in endocrine disease and he is not listed as 
having a board certification in endocrinology.  Although he 
referred to a "new classification" providing that Type I, 
DM usually referred to children who were insulin dependent, 
and that Type II usually referred to older people who 
developed DM, he did not cite the source of this 
classification.  Moreover, he did not state a reason for 
concluding that the veteran likely had DM Type II, other than 
the fact that adults usually developed that form of DM.  
There is no evidence that any diagnostic tests were performed 
or relied upon by Dr. Pilgrim.  Dr. Pilgrim's opinion seemed 
to recognize that an adult could develop DM Type I, but did 
not provide reasons specific to the veteran for finding he 
likely did not have Type I DM.

The VA examiner who rendered the March 2003 medical opinion 
is an endocrinologist and he has the expertise to diagnose 
diseases of the endocrine system such as DM Type I versus DM 
Type II.  Likewise, an August 2005 VA examiner was a board 
certified endocrinologist who found that the veteran had Type 
I DM.  They had more expertise than Dr. Pilgrim.

The March 2003 VA examiner based the conclusion that the 
veteran has DM Type I upon the results of diagnostic tests.  
The April 2001 VA examiner based his medical opinion that the 
veteran has DM Type I, upon the evidence of record, including 
the medical records from the Geisinger Medical Center, which 
noted that the veteran had insulin dependent diabetes 
mellitus and had been on insulin for many years.

Moreover, the August 2005 VA examiners reached the conclusion 
that the veteran had DM Type I after a thorough review of the 
claims folder, which included the results of the previous lab 
tests, and a comprehensive examination of the veteran.  The 
VA examiner provided a detailed rationale, specific to the 
veteran, for the opinion that he had DM Type I.  None of 
these rationales were considered in Dr. Pilgrim's opinion.

For these reasons, the Board finds that the VA medical 
opinions have greater evidentiary weight and are more 
probative than the opinion of Dr. Pilgrim.

The most probative evidence is that the veteran has DM Type 
I, which is not a disease subject to presumptive service 
connection on the basis of herbicide exposure.  

There is no competent evidence otherwise linking the 
veteran's DM to service.  In this regard all the evidence is 
to the effect that the disease was not shown in service, 
within the first year after service, or for many years after 
service.  No competent evidence links current DM directly to 
a disease or injury in service.  Thus, the preponderance if 
the evidence is against the grant of service connection for 
DM Type I on any basis.  38 U.S.C.A. § 1110, 1112, 1113; 
38 C.F.R. § 3.303, 3.307, 3.309.  As the preponderance of the 
evidence is against the claim, there is no doubt to be 
resolved, and it is denied.  38 U.S.C.A. § 5107(b).



Stroke

The veteran has contended that service connection is 
warranted for residuals of a stroke on the basis that the 
stroke was secondary to DM Type II.  Secondary service 
connection is provided for disability that is proximately due 
to a service connected disease or disability.  Such service 
connection may be awarded for the degree of aggravation of a 
nonservice-connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 71 Fed. 
Reg. 52,744-7 (Sept. 17, 2006) (to be codified at 38 C.F.R. 
§ 3.310).

In this case, service connection is not in effect for DM Type 
II.  Hence, as a matter of law, service connection for a 
stroke as secondary to DM Type II is without legal merit, and 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

There is no competent evidence of record linking the stroke 
or its residuals to a disease or injury in service, and the 
evidence shows that the stroke reportedly occurred in October 
2000, decades after service.  The evidence, therefore, is 
against the grant of service connection on a direct basis.  
There is no legal provision for service connection on a 
presumptive basis.  The evidence is against the grant of 
service connection for residuals of a stroke on any basis.  
38 U.S.C.A. § 5107.


ORDER

Service connection for DM is denied.

Service connection for a stroke, claimed as secondary to DM, 
is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


